DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/04/2022.
Claims 1, 11-13, 19 and 20 have been amended.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/04/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method for monitoring air quality, comprising: measuring ethane and methane using a mobile sensor platform to provide sensor data, the sensor data including methane data and ethane data captured at a nonzero mobile sensor platform speed; identifying at least one methane peak and at least one ethane peak in the sensor data; determining a plurality of correlations, the plurality of correlations  being between the at least one ethane peak and the at least one methane peak and between at least one amount of 13C and the at least one methane peak; and identifying a source for the at least one methane peak based on the plurality of correlations, comprising: determining whether a first correlation exists between the at least one ethane peak and the at least one methane peak and a second correlation exists between the at least one amount of 13C and the at least one methane peak; and in response to a determination that the first correlation exists between the at least one ethane peak and the at least one methane peak and the second correlation exists between the at least one amount of 13C and the at least one methane peak, determining the source based on a first amount of the at least one amount of 13C or a second amount of the at least one amount of 13C, the first amount being different from the second amount.

The closest prior art of record is Sanchez that disclose a method for monitoring air quality, comprising: measuring ethane and methane using a mobile sensor platform to provide sensor data, the sensor data including methane data and ethane data captured at a nonzero mobile sensor platform speed; identifying at least one methane peak and at least one ethane peak in the sensor data;  . However, the cited reference fail to individually disclose, or suggest when combined, determining a plurality of correlations, the plurality of correlations  being between the at least one ethane peak and the at least one methane peak and between at least one amount of 13C and the at least one methane peak; and identifying a source for the at least one methane peak based on the plurality of correlations, comprising: determining whether a first correlation exists between the at least one ethane peak and the at least one methane peak and a second correlation exists between the at least one amount of 13C and the at least one methane peak; and in response to a determination that the first correlation exists between the at least one ethane peak and the at least one methane peak and the second correlation exists between the at least one amount of 13C and the at least one methane peak, determining the source based on a first amount of the at least one amount of 13C or a second amount of the at least one amount of 13C, the first amount being different from the second amount.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically determining a plurality of correlations, the plurality of correlations  being between the at least one ethane peak and the at least one methane peak and between at least one amount of 13C and the at least one methane peak; and identifying a source for the at least one methane peak based on the plurality of correlations, comprising: determining whether a first correlation exists between the at least one ethane peak and the at least one methane peak and a second correlation exists between the at least one amount of 13C and the at least one methane peak; and in response to a determination that the first correlation exists between the at least one ethane peak and the at least one methane peak and the second correlation exists between the at least one amount of 13C and the at least one methane peak, determining the source based on a first amount of the at least one amount of 13C or a second amount of the at least one amount of 13C, the first amount being different from the second amount in combination with the recited structural limitations of the claimed invention.

Conclusion




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689